Citation Nr: 1210151	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  04-35 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

C. Hancock, Counsel







INTRODUCTION

The Veteran had active military service from December 1975 to January 2002.  

This matter first came before the Board of Veterans' Appeals (Board) on appeal of a March 2004 rating decision issued by the Detroit, Michigan Regional Office (RO) of the Department of Veterans Affairs (VA).  

The claim was remanded by the Board in October 2006 and May 2008 so that compliance with certain due process concerns could be complied with, as well as so that additional development of the evidence could be conducted.  

In May 2008, this matter was found to be "inextricably intertwined" with a claim then on appeal and remanded, namely, entitlement to service connection for a bilateral foot disability.  The issue concerning service connection for the bilateral foot disability was later granted by the RO in February 2009, and, as such, is no longer before the Board for appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran essentially contends that his service-connected disabilities render him unemployable.  Upon a careful review of the evidence, the Board finds that additional development is needed prior to adjudicating this claim. 

Initially, the Board notes that as part of an April 2009 letter from the Veteran to the AMC, he informed VA that he had applied for 24 jobs without success.  He added that he had continued to apply for employment while working with the "VARO Detroit Vocational Rehabilitation representative."  The Board is of the opinion that these vocational rehabilitation records should be obtained.  In view of these facts, the Board finds that additional development is warranted.

The Veteran also, in the course of a September 2008 VA feet examination, informed the examiner that he was "currently retired on disability."  It is not clear to the Board whether such claimed disability was received via the Social Security Administration (SSA), a workers' compensation claim, or by some other means.  As this claim needs to be remanded anyway, the Veteran should be contacted in an effort to clarify the factual scenario in which he is in receipt of disability.  When reference is made to potentially pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them.  See Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992); see also Jolley v. Derwinski, 1 Vet. App. 37 (1990).  Thus, on remand the RO should request that the Veteran provide the necessary authorization to obtain these records. 

The Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  Consideration may be given to his level of education, special training, and previous work experience in making this determination, but not to his age or the impairment caused by any disabilities that are not service-connected.  See 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2011). 

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  Id.

In this case, the Veteran does not meet the threshold requirements for a TDIU.  His service-connected disabilities include a bilateral foot disorder, rated as 30 percent disabling; degenerative disc disease of the lumbar spine, rated as 20 percent disabling; cervical spine disc narrowing, with bulging, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; headaches, rated as 10 percent disabling; right wrist carpal tunnel syndrome, rated as 10 percent disabling; and bilateral hearing loss, rated noncompensably disabling.  The Veteran's combined rating is 60 percent. 

However, it is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards are required to submit to the Director, Compensation and Pension Service, for extraschedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id.  Where a claimant does not meet the schedular requirements of 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b) in the first instance and may only refer the claim to the C&P Director for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

An assessment for extraschedular referral requires consideration of the Veteran's service-connected disability, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).  The veteran's age and effects of non-service connected disability, however, are not factors for consideration.  38 C.F.R. §§ 3.341(a), 4.19.  

Accordingly, the case is REMANDED for the following action: 

1.  The RO/AMC is requested to associate with the adjudication claims folder any VA Vocational Rehabilitation and Employment Office (VR&E) records and/or folder.

All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran must be informed in writing.

2.  The RO/AMC should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record. 

In particular, the RO should request that the Veteran submit copies of records pertaining to his "disability" retirement.  The Veteran should be provided and complete, if applicable, a VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs), containing the name and address of any provider or agency which has information pertaining to the Veteran's disability claim and/or treatment records for the claim.

3.  The Veteran should be scheduled for a VA TDIU examination to determine the nature, extent and severity of all his service-connected disabilities.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished. 

Based on examination findings and other evidence contained in the claims file, the examiner must offer an opinion as to whether it is at least as likely as not (whether there is a 50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation solely as a result of the combination of his service-connected disabilities. 

The term "at least as likely as not" means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner should consider the Veteran's education, experience, and occupational background in determining whether he is unable to secure or follow a gainful occupation in light of his service-connected disabilities.

To the extent possible, the examiner should distinguish symptoms and impairment attributable to the Veteran's service-connected disorders from those attributable to any other diagnosed disorders. 

The examiner is requested to provide a complete rationale for his or her opinion, based on his or her clinical experience and medical expertise. 

4.  If, after the Veteran's service-connected disabilities have been reassessed, the Veteran still does not meet the schedular criteria for a TDIU, the RO/AMC should determine if extraschedular consideration by the C&P Director of Compensation is warranted.  If the benefit sought is not granted in full, the Veteran should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


